ACCEPTED
                                                                                        06-16-00009-CR
                                                                             SIXTH COURT OF APPEALS
                                                                                   TEXARKANA, TEXAS
                                                                                   6/27/2016 8:34:28 PM
                                                                                       DEBBIE AUTREY
                                                                                                 CLERK



                              NO. 06-16-00009-CR
                                                                       FILED IN
                                                                6th COURT OF APPEALS
STATE OF TEXAS                           §   IN THE               TEXARKANA, TEXAS
                                         §                      6/27/2016 8:34:28 PM
VS.                                      §   6th COURT              DEBBIE AUTREY
                                         §                              Clerk
STANTON YATES                            §   OF APPEALS


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Stanton Yates, Appellant in the above styled and numbered

cause, and moves this Court to grant an extension of time to file appellant's brief,

pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good

cause shows the following:

      1.    This case is on appeal from the 8th Judicial District Court of Hopkins

County, Texas.

      2.    The case below was styled the STATE OF TEXAS vs. Stanton Yates,

and numbered 1525082.

      3.    Appellant was convicted of Engaging in Organized Criminal Activity.

      4.    Appellant was assessed a sentence of Life on January 14, 2016.

      5.    Notice of appeal was given on January 15, 2016.

      6.    The clerk's record was filed on February 25, 2016; the reporter's

record was filed on March 14, 2016.
        7.       The appellate brief is presently due on June 27, 2016.

        8.       Appellant requests an extension of time of 7 days from the present

date, i.e. June 27, 2016.

        9.       Three extensions to file the brief has been received in this cause.

        10.      Defendant is currently incarcerated.

        11.      Appellant relies on the following facts as good cause for the requested

extension:

        A.       Appellant’s attorney’s planned on spending significant time on

preparing and filing Appellant’s brief during the week of January 20, 2016.

However, each of Appellant’s attorney’s 5 children and his wife, a stay-at-home

mom, became ill with a severe stomach virus. This required Appellant’s attorney

to stay home and care for his children and wife much of the week.                      Also,

Appellant’s attorney contracted the stomach virus and missed several days of

work.        Consequently, Appellant’s attorney was able to spend very little time

preparing Appellant’s brief.

        B.       This is a serious case that involves a severe sentence and all appellate

issues should be given sufficient consideration and time to be developed and

properly briefed on appeal.

        D.       Although Appellant’s attorney has spent considerable time thus far; he

needs additional time to properly prepare Appellant’s Brief.
      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                      Respectfully submitted,

                                      Martin Braddy Attorney at Law
                                      121 Oak Avenue
                                      Suite A
                                      Sulphur Springs, TX 75482
                                      Tel: (903) 885-2040
                                      Fax: (903) 500-2704



                                      By:    /s/ Martin Braddy
                                        Martin Braddy
                                        State Bar No. 00796240
                                        martin.braddy@verizon.net
                                        Attorney for Stanton Yates
                        CERTIFICATE OF SERVICE

      This is to certify that on June 15, 2016, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Hopkins

County, by electronic service through the Electronic Filing Manager.



                                             /s/ Martin Braddy
                                      Martin Braddy